DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/15/22 and 3/16/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 15, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sieber, US 2008/0245030.
Regarding claims 4 and 15:
Sieber discloses a method of manufacturing a structural truss module for use in constructing a building structure, comprising: 
providing a pair of elongated chords (1 and 3), each chord extending from a respective first longitudinal end to a respective second longitudinal end; 
positioning and maintaining the pair of elongated chords in respective positions extending substantially parallel to one another with spacing therebetween; 
driving a plurality of fasteners (5) through a first of the pair of chords and into the second of the pair of chords such that each fastener extends through the spacing and is embedded into each of the pair of elongated chords at an oblique angle thereto (refer to Figs. 5 and 6), the plurality of fasteners forming a web of the structural truss module;
installing the structural truss module (para. 0008) relative to other building members with the elongate chords configured to receive and support a load, and constructing a building structure (the wall structure).
Regarding claim 5:
Sieber discloses wherein at least one set of adjacent fasteners extend at oblique angles (refer to Fig. 3, the top fastener and the middle fastener) converging toward each other in the direction from the first chord to the second chord.
Regarding claim 6:
Sieber discloses wherein every third fastener of the web extends substantially parallel to each other (refer to Fig. 11).
Regarding claim 7:
Sieber discloses wherein a plurality of the fasteners are threadably embedded directly into the first chord and second chord.
Regarding claim 8:
Sieber discloses wherein each adjacent pair of fasteners extends at oblique angles converging toward each other in the direction from the first chord to the second chord.
Regarding claim 9:
Sieber discloses driving at least one end fastener through the first chord and into the second chord at a substantially perpendicular angle thereto such that the end fastener is embedded directly into the first chord and second chord at a substantially perpendicular angle (para. 0039).
Regarding claim 10:
Sieber discloses wherein one or more of the fasteners that form the web has a drive head which is embedded into the first chord and spaced from an edge thereof.
Regarding claim 11:
Sieber discloses a longitudinal spacing between at least one pair of adjacent fasteners that converge toward one another is open.
Regarding claim 12:
Sieber discloses wherein space between the elongated chords in an area longitudinally between at least two adjacent fasteners of the plurality of fasteners is configured to receive insulation material (10) within the building structure.
Regarding claim 13:
Sieber discloses wherein the fasteners that form the web provide the spacing between the elongated chords within the structural truss module.
Regarding claim 14:
Sieber discloses wherein the plurality of fasteners have an outer surface positioned within the spacing that is not embedded in wood.
Regarding claim 17:
Sieber discloses wherein the fasteners are driven threadably through the first chord an into the second chord, thereby forming a threaded connection with the respective chords.


Allowable Subject Matter
Claims 1-4 are allowable.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most relevant prior art reference US 2008/0245030 to Sieber discloses manufacturing a truss by spacing chords and driving fasteners therebetween to create a web. However, the prior art of Sieber does not expressly disclose using a jig to create the connection between the fasteners and the chords. While prior art, for example Wood et al., US 3,778,946, discloses using a jig to position chords prior to attaching web members, there is no evidence that a jig would be desirable or possible in the invention of Sieber. To position the chords of Sieber into a jig as suggested by Wood and then driving a fastener between chords would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633